Motion for a stay granted upon condition that the petitioner procures the record in this proceeding and petitioner’s points to be served and filed on or before 4:00 p.m. on November 26, 1962, with notice of argument for November 29, 1962. Petitioner will serve its points or a page proof copy thereof upon the attorney for respondent not later than 4:00 p.m. on November 23, 1962. Respondent will serve and file its points not later than 4:00 p.m. on November 28, 1962. Concur — Botein, P. J., Valente, McNally, Stevens and Steuer, JJ.